UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2377


RHONDA BROWN,

                Plaintiff - Appellant,

          v.

OCWEN LOAN SERVICING LLC; WILMINGTON FINANCE, INC.; DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee for Securitized
Trust Morgan Stanley Home Equity Loan Trust 2007-2; MORGAN
STANLEY MORTGAGE CAPITAL, INC.; MORGAN STANLEY ABS CAPITAL 1
INC.;   WELLS   FARGO   BANK   N.A.;   MORTGAGE   ELECTRONIC
REGISTRATION SYSTEM, a/k/a MERS; DOES 1 THROUGH 100,
inclusive,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-03454-PJM)


Submitted:   April 28, 2016                     Decided:   May 6, 2016


Before SHEDD and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rhonda Brown, Appellant Pro Se.   James R. Billings-Kang, BLANK
ROME, LLP, Washington, D.C.; Stuart A. Cherry, Gerard J. Gaeng,
ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore, Maryland; Clinton
Judd McCord,   LOCKE   LORD,   LLP,   Los   Angeles,   California,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Rhonda Brown appeals the district court’s orders denying

relief in her civil action.         We have reviewed the record and

find no reversible error.      Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.      Brown v. Ocwen Loan Servicing, LLC., No.

8:14-cv-03454-PJM (D. Md. Aug. 20, 2015; filed Oct. 5, 2015 &

entered Oct. 6, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3